Barnard, P. J.
The respondent, John Peterson, is a justice of the peace in the city of Brooklyn. In the absence of a regular police justice he was acting temporarily as such. There was presented to him an affidavit clearly setting out a criminal offense against Carman Combs. The offense was a transfer of his property by Combs with the intent to defraud Volkomnier & Co. and others, his creditors, and to hinder and delay such creditors in the collection of their debts. The offense is defined in sections 586 and 587 of the Penal Code. The offense was charged to have been done at the city of Brooklyn, and the fraudulent transferrer was stated in the complaint to have been Combs’ wife, through one Schubert, who was stated to have taken a paper transfer without consideration, and to have given a similar paper to Mrs. Combs. The offense was clearly stated, and called for the warrant which was issued against Combs. There is some proof in the papers that the policemen and constables who arrested Combs were unmannerly, and even cruel, in the performance of their duty; but the justice is not responsible for that. When the prisoner was brought before the justice he was required.to give $1,000 bail. The bondsman was not a resident of the city of Brooklyn, and the justice required that a city bondsman be found, and for that purpose adjourned the hearing from April 23, 1891, to the 28th of April, 1891. .There is some difference as to the exact proceedings which took place on the 28th of April. The petition states that the justice fixed bail again at $2,000. The justice makes oath that he only said, when his power to ask $1,000 was questioned, that he could legally call for $2,000. No new bail was given, and the case was again adjourned for five days, during which period the complaint was transferred to the grand jury by a certificate of Mr. Justice Bartlett. The papers fail to show any evil or oppressive conduct on the part of the justice which would justify a removal from office. If he arrogantly boasted of superior knowledge in law (which he denies) it would be insufficient to remove him. The justice would have been wrong if he had denied counsel before a person pleaded. He denies that he did so, and if, without any apparent intent, he had made a mistake in this respect, it would not support a removal from office. At best the paper but shows improprieties of deportment, and possibly a mistake in the law. The motion to remove John Peterson is there-i ore denied. All concur.